FILE COPY




SHARON KELLER                                                                                       ABEL ACOSTA
 PRESIDING JUDGE               COURT OF CRIMINAL APPEALS                                                CLERK
                                                                                                     (512) 463-1551
                                     P.O. BOX 12308, CAPITOL STATION
LAWRENCE E. MEYERS
CHERYL JOHNSON                             AUSTIN, TEXAS 78711                                     SIAN SCHILHAB
MIKE KEASLER                                                                                       GENERAL COUNSEL
                                                                                                     (512) 463-1597
BARBARA P. HERVEY
ELSA ALCALA
BERT RICHARDSON
KEVIN P. YEARY
DAVID NEWELL
JUDGES



                                          Friday, October 09, 2015

  Michael Mowla                                            George Rankin Milner III
  Attorney at Law                                          Milner * Finn * Price
  P. O. Box 868                                            2828 N Harwood St., Suite 1950
  Cedar Hill, TX 75106                                     Dallas, TX 75201-2143
  * DELIVERED VIA E-MAIL *                                 * DELIVERED VIA E-MAIL *

  Charles "Chad" Baruch                                    L. T. Bradt
  3308 Grove Avenue                                        14015 Southwest Freeway
  Dallas, TX 75204                                         Suite 4
  * DELIVERED VIA E-MAIL *                                 Sugar Land, TX 77478
                                                           * DELIVERED VIA E-MAIL *

  Re: HILL, ALBERT G.
  CCA Nos. PD-0019-15, PD-0020-15, PD-0021-15, PD-0022-15

  Dear Counselors:

  The above-styled cases are set for submission on Wednesday, November 04, 2015, at 9:00 AM.
  Please notify this Court within 10 days of the date of this notice whether you will appear for oral
  argument.
  Failure to respond constitutes waiver of oral argument
  Please let us know if you have any questions.
                                                               Sincerely,



                                                                        _____________________________
                                                                        Abel Acosta, Clerk

  cc: Robert Udashen (DELIVERED VIA E-MAIL)
  District Attorney Dallas County (DELIVERED VIA E-MAIL)
  Brett E. Ordiway (DELIVERED VIA E-MAIL)
  Lisa McMinn (DELIVERED VIA E-MAIL)


                     SUPREME COURT BUILDING, 201 WEST 14TH STREET, ROOM 106, AUSTIN, TEXAS 78701
                                       WEBSITE WWW.TXCOURTS.GOV/CCA.ASPX